UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-4351


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ERIC TROY SNELL,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Catherine C. Blake, District Judge. (1:17-cr-00602-CCB-1)


Submitted: July 23, 2020                                          Decided: July 27, 2020


Before WILKINSON, MOTZ, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael F. Smith, SMITH APPELLATE LAW FIRM, Sykesville, Maryland, for
Appellant. Robert K. Hur, United States Attorney, Derek E. Hines, Assistant United States
Attorney, Leo J. Wise, Assistant United States Attorney, OFFICE OF THE UNITED
STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Eric Troy Snell appeals the 108-month sentence imposed following his guilty plea

to conspiracy to distribute and possess with intent to distribute heroin and cocaine, in

violation of 21 U.S.C. §§ 841(a)(1), 846 (2018). Snell, a Philadelphia police officer,

conspired with members of the Baltimore Police Department to sell illegal narcotics that

Snell’s coconspirators seized in their official law enforcement capacity. On appeal, Snell

contends that the district court erred in applying a two-level sentencing enhancement for

obstruction of justice, pursuant to U.S. Sentencing Guidelines Manual § 3C1.1 (2018), and

an additional two-level enhancement for possession of dangerous weapons, pursuant to

USSG § 2D1.1(b)(1). Snell further contends that the district court erred by not applying a

downward adjustment, pursuant to USSG § 3E1.1, for acceptance of responsibility.

Finding no reversible error, we affirm.

       We “review[] a sentence for reasonableness, . . . appl[ying] a deferential abuse-of-

discretion standard.” United States v. Ketter, 908 F.3d 61, 67 (4th Cir. 2018) (internal

quotation marks omitted). We first “must ensure that the district court committed no

significant procedural error,” such as improperly calculating the Sentencing Guidelines

range, failing to consider the 18 U.S.C. § 3553(a) (2018) sentencing factors, or

inadequately explaining the sentence imposed. Gall v. United States, 552 U.S. 38, 51

(2007).   If the sentence is free from significant procedural error, we review it for

substantive reasonableness, “tak[ing] into account the totality of the circumstances.” Id.

       “[I]t is unnecessary to vacate a sentence based on an asserted [G]uidelines

calculation error if we can determine from the record that the asserted error is harmless.”

                                             2
United States v. McDonald, 850 F.3d 640, 643 (4th Cir. 2017). We therefore “proceed

directly to an ‘assumed error harmlessness inquiry.’” United States v. Gomez-Jimenez, 750

F.3d 370, 382 (4th Cir. 2014) (internal quotation marks omitted).

       A Guidelines error is considered harmless if we determine that (1) the district
       court would have reached the same result even if it had decided the
       [G]uidelines issue the other way, and (2) the sentence would be reasonable
       even if the [G]uidelines issue had been decided in the defendant’s favor.

Id. (internal quotation marks omitted).

       Our review of the record reveals that any error by the district court in calculating

the Guidelines range is harmless. The court expressly stated that even if it had incorrectly

calculated the Guidelines range, it would have imposed the same 108-month sentence. This

alternative variant sentence readily satisfies the first prong of the assumed error

harmlessness inquiry.

       Turning to the second prong, we conclude that Snell’s 108-month sentence is

substantively reasonable. The district court provided a thorough explanation for the

sentence it imposed, grounded in the relevant § 3553(a) factors. The court acknowledged

Snell’s mitigating arguments, including his remorse, his lack of criminal history, his

family’s support, and his role as a provider for his family. However, the court declined

Snell’s invitation to vary downward based on the conditions of his detention facility and

instead—granting a request from the Government—varied upward and imposed the chosen

108-month sentence, relying largely on the seriousness of the offense and the violation of

the public trust that occurs when police officers engage in an illegal drug conspiracy.

Because we conclude that these compelling considerations support the sentence Snell


                                             3
received, notwithstanding his arguments in mitigation, we conclude that any error in the

Guidelines calculation is harmless.

      Accordingly, we affirm the district court’s judgment. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            4